     Case 8:20-cv-01888-CJC-DFM Document 14 Filed 10/27/20 Page 1 of 2 Page ID #:320



                                                                        JS-6
1
2
                                                                       10/27/2020
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT

9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10
11       INNOVATIVE FUND I, L.P., by and            CASE NO. 8:20-cv-01888-CJC (DFMx)
         through INNOVATIVE FUND
12       PARTNERS, LLC, solely in its capacity as   [Assigned to Hon. Cormac J. Carney and
13       attorney-in-fact,                          Magistrate Judge Douglas F. McCormick]
14                        Plaintiff,                ORDER APPROVING REMAND TO
15                                                  SUPERIOR COURT OF
         vs.                                        CALIFORNIA, COUNTY OF
16
                                                    ORANGE (DKT. 13)
17       THE NOTTINGHAM COMPANY, INC.;
         SANVILLE & COMPANY; and DOES 1-            Complaint Filed: July 29, 2020
18
         50, inclusive,                             Action Removed: September 30, 2020
19
                          Defendants.
20
21
22
               ///
23
24
25
               ///
26
27
28
     Case 8:20-cv-01888-CJC-DFM Document 14 Filed 10/27/20 Page 2 of 2 Page ID #:321




1           Upon consideration of the parties’ stipulation to remand this matter to the Superior
2     Court of California, County of Orange, and good causing appearing, it is hereby
3     ORDERED that this case is remanded to that Court and that the Clerk shall terminate
4     this matter from the Court’s docket.
5
6
7         DATED: October 27, 2020
8
9
                                                    HON. CORMAC J. CARNEY
10
11                                              UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
